



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), entered into and effective as of
the 1st day of July, 2016 (the “Effective Date”), by and between First Financial
Bank, N.A. (the “Bank”), a national banking association organized under the laws
of the United States of America, First Financial Corporation (the
“Corporation”), a corporation formed under the laws of the State of Indiana and
a financial holding company (jointly referred to herein as the “Company”) and
Norman L. Lowery (the “Employee”), a resident of the State of Indiana.
WHEREAS, the Employee has heretofore been employed by the Bank as its President
and Chief Executive Officer and by the Corporation as its President and Chief
Executive Officer and has performed valuable services for both the Bank and the
Corporation; and
WHEREAS, the Company desires to enter into this Agreement with the Employee in
order to assure continuity of management and to reinforce and encourage the
continued attention and dedication of the Employee to his assigned duties; and
WHEREAS, the parties desire, by this writing, to set forth the continuing
employment relationship between the Company and the Employee.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Employee and the Company agree as follows:
1.Employment
. The Employee is employed as the President and Chief Executive Officer of the
Bank and as the President and Chief Executive Officer of the Corporation. The
Employee shall render such administrative and management services for the
Company as are currently rendered and as are currently performed by persons
situated in a similar executive capacity. The Employee shall also promote, by
entertainment or otherwise, as and to the extent permitted by law, the business
of the Company. The Employee’s other duties shall be such as the boards of
directors of the Bank or the Corporation may, from time to time, reasonably
direct, including normal duties as an officer of the Bank and the Corporation.
During the term of this Agreement, the Employee shall be nominated and elected
to serve as a director of the Bank or of any successor to the Bank and shall be
nominated to serve as a director of the Corporation.
2.Base Compensation
. The Company agrees to pay the Employee during the term of this Agreement a
base salary at the rate of $654,300.00 per annum, payable in cash not less
frequently than monthly. Such base salary shall be effective and calculated
commencing as of the January 1, 2016. The Company may consider and declare from
time to time increases in the base salary it pays the Employee. Prior to a
Change in Control (as hereinafter defined), the Company may also declare
decreases in the base salary it pays the Employee if the operating results of
the Company are significantly less favorable than those for the fiscal year
ending December 31, 2015, and the Company makes similar decreases in the base
salary it pays to other executive officers of the Company. After a Change in
Control,


1

--------------------------------------------------------------------------------




the Company shall consider and declare salary increases in base salary based
upon the following standards:


(a)Inflation;
(b)Adjustments to the base salaries of other senior management personnel;
(c)Past performance of the Employee; and
(d)The contribution which the Employee makes to the business and profits of the
Company during the term of this Agreement.
3.Bonuses
. The Employee shall participate in any year-end bonus granted to other
employees. The Employee shall further participate in an equitable manner with
all other senior management employees of the Company in any discretionary
bonuses that the Company may award from time to time to senior management
employees. No other compensation provided for in this Agreement shall be deemed
a substitute for the Employee’s right to participate in such discretionary
bonuses.
4.Benefits
.
(a)Participation in Retirement, Medical and Other Benefit Plans. During the term
of this Agreement, the Employee shall be eligible to participate in the
following benefit plans; group hospitalization, disability, health, dental, sick
leave, retirement, supplemental retirement, pension, 401(k), employee stock
ownership plan, and all other present or future qualified and/or nonqualified
plans provided by the Company generally, or to executive officers of the Bank or
the Corporation, which benefits, taken as a whole, must be at least as favorable
as those in effect on the Effective Date, unless the continued operation of such
plans or changes in the accounting, legal or tax treatment of such plans would
adversely affect the Company’s operating results or financial condition in a
material way, and the Company concludes that modifications to such plans are
necessary to avoid such adverse effects and such modifications apply
consistently to all employees participating in the affected plans. In addition,
the Employee shall be eligible to participate in any fringe benefits which are
or may become available to the Company’s senior management employees, including,
for example, any cash or equity incentive, bonus or long-term compensation plan,
any insurance programs (including, but not limited to, any group and executive
life insurance programs), and any other benefits which are commensurate with the
responsibilities and functions to be performed by the Employee under this
Agreement.
In addition, at the Company’s expense, the Employee shall be entitled to a life
insurance policy insuring his life in the maximum amount established by the
Company’s group life insurance plan from time to time (which amount shall be no
less than three times his annual salary subject to a $350,000.00 maximum).
Alternatively and in place of the policy of life insurance insuring his life
only, the Employee may, in his sole and absolute discretion, obtain a joint life
policy insuring the lives of the Employee and his spouse in such amount of life
insurance as may be obtained at the same cost to the Company as a life insurance
policy insuring the Employee’s life only (such life insurance policy, whether
insuring the life of the Employee only or the life of the Employee and his
spouse, hereinafter referred to as the


2

--------------------------------------------------------------------------------




“First Policy”). During and subsequent to the term of this Agreement the Company
shall pay all premiums on the First Policy which are required to keep the First
Policy in full force and effect until the premiums on the First Policy are fully
paid and no additional premium is due or until the death benefit of the First
Policy is paid and received by the beneficiary or beneficiaries of the First
Policy (hereinafter “First Policy Premium Payments”). Alternatively, the Company
shall pay or reimburse the First Policy Premium Payments to the Employee or the
Trustee of an irrevocable life insurance trust established for such purpose. The
Employee shall also be entitled to an additional life insurance policy at the
Company’s expense, insuring his life in an amount established by the Company’s
life insurance program for executive officers. Alternatively and in place of
this policy of life insurance insuring his life only, the Employee may, in his
sole and absolute discretion, obtain a joint life insurance policy insuring the
lives of the Employee and his spouse in such amount of life insurance as may be
obtained at the same cost to the Company as a life insurance policy insuring the
Employee’s life only (such life insurance policy, whether insuring the life of
the Employee only or the life of the Employee and his spouse, hereinafter
referred to as the “Second Policy”). During and subsequent to the term of this
Agreement, the Company shall pay all premiums on the Second Policy which are
required to keep the Second Policy in full force and effect until the premiums
on the Second Policy are fully paid and no additional premium is due or until
the death benefit of the Second Policy is paid and received by the beneficiary
or beneficiaries of the Second Policy (hereinafter “Second Policy Premium
Payments”). Alternatively, the Company shall pay or reimburse the Second Policy
Premium Payments to the Employee or the Trustee of an irrevocable life insurance
trust established for such purpose.
All the employee benefits referenced in this subsection 4(a) are collectively
referred to hereinafter as “Employee Benefits.”
(b)Benefits After Retirement or Certain Separations from Service. The Employee
and his spouse are both currently eligible for Medicare coverage. Upon
retirement of the Employee at or after attaining age 65 (“Retirement Age”),
during and after the term of this Agreement, and upon his Separation from
Service as provided elsewhere in this Agreement, including, but not limited to,
in subsections 8(a), (b), (d) and (e) and subsections 10(a) and (b), the Company
agrees to pay or reimburse the Employee or his Spouse for full supplemental
Medicare coverage, at no cost to the Employee or his spouse, at the best level
of coverage available which shall include prescription drug coverage for both
the Employee and his spouse, until the death of the Employee and his spouse. In
addition, the Company shall continue to pay all premiums on the First Policy and
the Second Policy, during and after the term of this Agreement, as provided in
paragraph 4(a) above.
(c)Expenses and Membership. The Employee shall be reimbursed for all reasonable
out-of-pocket business expenses which he shall incur in connection with his
services under this Agreement, upon substantiation of such expenses in
accordance with the policies of the Company. In addition, the Employee shall be
reimbursed for all reasonable out-of-pocket expenses incurred by him to satisfy
his continuing legal education requirements for his license to practice law in
the State of Indiana. So long as the Employee is employed by the Company
pursuant to this Agreement, the Employee shall be entitled to


3

--------------------------------------------------------------------------------




continue his memberships in the American, Indiana and Terre Haute Bar
Associations, the American Association for Justice, the Indiana Trial Lawyers
Association and the Country Club of Terre Haute, and the Company shall continue
to pay or reimburse the Employee for the dues and assessments for such
memberships.
(d)Automobile. So long as the Employee is employed by the Company pursuant to
this Agreement, the Employee shall be entitled to continue to use a
Company-owned automobile of commensurate quality and value as that used by him
on the same terms and conditions in effect with respect to such use on the
Effective Date of this Agreement. The Company shall provide and pay the premiums
for full insurance coverage on the automobile. Such insurance coverage shall be
no less than the coverage provided on the Effective Date of this Agreement. The
Company shall also pay for the cost of operation, maintenance and repair of the
automobile. All benefits referenced in this subsection 4(d) are collectively
referred to hereinafter as “Automobile Benefits.”
(e)Vacation, Sick Leave and Disability. The Employee shall be entitled to 30
days’ vacation annually and shall be entitled to the same sick leave and
disability leave as other executive employees. The Employee shall not receive
any additional compensation on account of his failure to take a vacation or sick
leave, and the Employee shall not accumulate unused vacation or sick leave from
one fiscal year to the next, except in either case to the extent authorized by
the Company or permitted for other executive employees.
In addition to the aforesaid paid vacations, the Employee shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment with the Company for such additional periods of time and for such
valid and legitimate reasons as the Company may determine and to attend the
continuing legal education seminars contemplated by subsection 4(c) hereof.
Further, the Company may grant to the Employee a leave or leaves of absence,
with or without pay, at such time or times and upon such terms and conditions as
the board of directors of the Bank or the Corporation in its discretion may
determine.
(f)Other Policies. All other matters relating to the employment of the Employee
not specifically addressed in this Agreement shall be subject to the general
policies regarding executive employees of the Company as in effect from time to
time.
5.Term of Employment
. The Company hereby employs the Employee, and the Employee hereby accepts such
employment under the terms of this Agreement, for the period commencing on the
Effective Date and ending 24 months thereafter (or such earlier date as is
determined in accordance with Section 8). The Employee’s term of employment may
be extended for additional one-year periods beyond the Agreement’s expiration
date if the Compensation Committee of the Board of Directors of the Corporation
so determines in a duly adopted resolution. The initial term of this Agreement
and all extensions thereof are hereinafter referred to individually and
collectively as the “Term.”


6.Covenants
.
(a)Loyalty.


4

--------------------------------------------------------------------------------




(i)During the period of his employment hereunder and except for illnesses,
reasonable vacation periods, and reasonable leaves of absence, the Employee
shall devote all of his full business time, attention, skill and efforts to the
faithful performance of his duties hereunder; provided, however, from time to
time, the Employee may serve on the boards of directors of, and hold any other
offices or positions in, companies or organizations, and may perform legal
services either directly or as a result of an of counsel or analogous position
with a law firm for clients which will not present any conflict of interest with
the Bank or the Corporation or any of their subsidiaries or affiliates, or
unfavorably affect the performance of Employee’s duties pursuant to this
Agreement, or will not violate any applicable statute or regulation. “Full
business time” is hereby defined as that amount of time usually devoted to like
companies by similarly situated executive officers. During the term of his
employment under this Agreement, the Employee shall not engage in any business
or activity contrary to the business affairs or interests of the Company, or be
gainfully employed in any other position or job other than as provided above.
(ii)Nothing contained in this Section shall be deemed to prevent or limit the
Employee’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Company, or, solely as a passive or
minority investor, in any business.
(b)Nonsolicitation. The Employee hereby understands and acknowledges that, by
virtue of his position with the Company, he will have advantageous familiarity
and personal contacts with the Company’s customers, wherever located, and the
business, operations and affairs of the Company. Accordingly, while the Employee
is employed by the Company and for a period of one year following the Employee’s
Separation from Service (as defined in Section 8(h)(ii) of this Agreement) for
any reason (whether with or without cause or whether by the Company or the
Employee), the Employee shall not, directly or indirectly, or individually or
jointly, (i) solicit in any manner, seek to obtain or service, or accept the
business of any individual or entity that is a customer of the Company as of the
date of Employee’s Separation from Service or that was a customer of the Company
during the one-year period immediately preceding such Separation from Service
for the purpose of providing services in competition with the Business of the
Company, as hereinafter defined, (ii) request or advise any customers or
suppliers of the Company to terminate, reduce, limit or change their business or
relationship with the Company, or (iii) induce, request or attempt to influence
any employee of the Company to terminate his employment with the Company.
For the purposes of this Agreement, the term “Business of the Company” shall
mean the banking, loans, and investment and planning services provided by the
Company.
For purposes of this Agreement, the term “solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, which
encourages or requests any person or entity, in any manner, to terminate,
reduce, limit or otherwise adversely change their business relationship with the
Company.




5

--------------------------------------------------------------------------------




(c)Noncompetition. During the period of his employment hereunder, and for a
period of one year following Employee’s Separation from Service, the Employee
shall not, directly or indirectly:
(i)As owner, officer, director, stockholder, investor, proprietor, organizer or
otherwise, engage in a trade or business competitive with the Business of the
Company; or
(ii)Offer or provide employment (whether such employment is with the Employee or
any other business or enterprise), either on a full-time or part-time or
consulting basis, to any person who then currently is, or who within one year
prior to such offer or provision of employment has been, a management-level
employee of the Bank or Corporation. This subsection 6(c)(ii) shall only apply
in the event the Employee has a voluntary Separation from Service.
The restrictions contained in this subsection 6(c) shall be limited to the
following geographic areas (hereinafter referred to as “Restricted Geographical
Area”):
(1)Terre Haute, Indiana; and
(2)The 30-mile radius of Terre Haute, Indiana.
Nothing contained in this Section 6 shall prevent or restrict the Employee from
engaging in the practice of law, including within the Restricted Geographical
Area. In addition, nothing contained in this subsection shall prevent or limit
the Employee’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Bank or the Corporation, or, solely as a
passive or minority investor, in any business.
If the Employee does not comply with the provisions of this Section, the
one-year period of non-competition provided herein shall be tolled and deemed
not to run during any period(s) of noncompliance, the intention of the parties
being to provide one full year of non-competition by the Employee after the
termination or expiration of this Agreement.
(d)Nondisclosure. The term “Confidential Information” as used herein shall mean
any and all customer lists, computer hardware, software and related material,
trade secrets (as defined in I.C. 24-2-3-2), know-how, skills, knowledge, ideas,
knowledge of customer’s commercial requirements, pricing methods, sales and
marketing techniques, dealer relationships and agreements, financial
information, intellectual property, codes, research, development, research and
development programs, processes, documentation, or devices used in or pertaining
to the Business of the Company (i) which relate in any way to the Company’s
products or processes; or (ii) which are discovered, conceived, developed or
reduced to practice by the Employee, either alone or with others either during
the Term, at the Company’s expense, or on the Company’s premises.
(i)During the course of his services hereunder the Employee may become
knowledgeable about, or become in possession of, Confidential Information. If
such Confidential Information were to be divulged or become known to any
competitor of the Company or to any other person outside the employ of the
Company, or if the Employee were to consent to be employed by any competitor of
the Company or to engage in competition with the Company, the Company would be
irreparably harmed. In addition, the Employee has or may develop relationships


6

--------------------------------------------------------------------------------




with the Company’s customers which could be used to solicit the business of such
customers away from the Company. The Company and the Employee have entered into
this Agreement to guard against such potential harm.
(ii)The Employee shall not, directly or indirectly, use any Confidential
Information for any purpose other than the benefit of the Company or
communicate, deliver, exhibit or provide any Confidential Information to any
person, firm, partnership, corporation, organization or entity, except as
required in the normal course of the Employee’s service as a consultant or as an
employee of the Company. The covenant contained in this subsection shall be
binding upon the Employee during the Term and following the termination of
employment until either (i) such Confidential Information becomes obsolete; or
(ii) such Confidential Information becomes generally known in the Company’s
trade or industry by means other than a breach of this covenant.
(iii)The Employee agrees that all Confidential Information and all records,
documents and materials relating to such Confidential Information, shall be and
remain the sole and exclusive property of the Company.
(e)Remedies. The Employee agrees that the Company will suffer irreparable damage
and injury and will not have an adequate remedy at law in the event of any
breach by the Employee of any provision of this Section. Accordingly, in the
event the Company seeks, under law or in equity, a temporary restraining order,
permanent injunction or a decree of specific performance of the provisions of
this Section, no bond or other security shall be required. The Company shall be
entitled to recover from the Employee, reasonable attorneys’ fees and expenses
incurred in any action wherein the Company successfully enforces any of the
provisions of this Section against the breach or threatened breach of those
provisions by the Employee. The remedies described in this Section are not
exclusive and are in addition to all other remedies the Company may have at law,
in equity, or otherwise. No claim or defense the Employee may have against the
Company, including a prior breach of this Agreement, shall operate to limit the
Company’s ability to enforce the covenants of this Section.
(i)The Employee and the Company acknowledge and agree that in the event of the
Employee’s termination of employment for any reason whatsoever, the Employee can
obtain other engagements or employment of a kind and nature similar to that
contemplated herein outside the Restricted Geographical Area and that the
issuance of an injunction to enforce the provisions of this Section will not
prevent him from earning a livelihood.
(ii)The covenants on the part of the Employee contained in this Section are
essential terms and conditions to the Company entering into this Agreement, and
shall be construed as independent of any other provision in this Agreement.
(f)Surrender of Records. Upon the Employee’s Separation from Service for any
reason, the Employee shall immediately surrender to the Company any and all
computer hardware, software and related materials, records, notes, documents,
forms, manuals, photographs, instructions, lists, drawings, blueprints,
programs, diagrams or other written or printed material (including any and all
copies made at any time whatsoever) in his possession or control which pertain
to the Business of the Company including any


7

--------------------------------------------------------------------------------




Confidential Information in the Employee’s personal notes, address books,
calendars, rolodexes, personal data assistants, etc.
7.Standards
. The Employee shall perform his duties under this Agreement in accordance with
such reasonable standards as the Board may establish from time to time. The
Company will provide the Employee with the working facilities and staff
commensurate with his position or positions and necessary or advisable for him
to perform his duties.
8.Separation from Service and Termination Pay
. Subject to Section 10 hereof, the Employee may experience a Separation from
Service under the following circumstances:
(a)Death. The Employee shall experience a Separation from Service upon his death
during the Term of this Agreement, in which event the Employee’s estate or
designated beneficiaries shall be entitled to receive the base salary, bonuses,
vested rights, and Employee Benefits due the Employee through the last day of
the calendar month in which his death occurred. Any benefits payable under
insurance, health, retirement, bonus, incentive, performance or other plans as a
result of the Employee’s participation in such plans through such date shall be
paid when and as due under those plans. If the Employee’s death occurs on or
after Retirement Age, the Employee’s spouse and child living in his household at
the time of his death shall be entitled to receive the health, life and
disability benefits provided for under subsection 4(b), as described in that
subsection.
(b)Disability.
(i)The Company may terminate the Employee’s employment, resulting in a
Separation from Service, as a result of the Employee’s Disability, in a manner
consistent with the Company’s and the Employee’s rights and obligations under
the Americans with Disabilities Act or other applicable state and federal laws
concerning disability. For the purpose of this Agreement, “Disability” means the
Employee is:
(1)Unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or
(2)By reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employer.
(ii)During any period that the Employee shall receive disability benefits and to
the extent that the Employee shall be physically and mentally able to do so, he
shall furnish such information, assistance and documents so as to assist in the
continued ongoing business of the Company.
(iii)In the event of the Employee’s Separation from Service due to Disability,
the Employee shall be entitled to receive the base salary, bonuses, vested
rights, and Employee Benefits due the Employee through the date of his
Separation from Service. Any benefits payable under insurance, health,
retirement, bonus,


8

--------------------------------------------------------------------------------




incentive, performance or other plans as a result of the Employee’s
participation in the plans through the date of his Separation from Service shall
be paid when and as due under those plans. If the Employee’s Separation from
Service due to Disability occurs on or after Retirement Age, the Employee shall
be entitled to the health, life and disability benefits provided for under
subsection 4(b), as described in that subsection.
(c)Just Cause. The Company may, by written notice to the Employee, immediately
terminate his employment at any time, resulting in a Separation from Service,
for Just Cause. The Employee shall have no right to receive any base salary,
bonuses or other Employee Benefits, except as provided by law, whatsoever, for
any period after his Separation from Service for Just Cause. However, the vested
rights of the Employee as of his Separation from Service shall not be affected.
Any benefits payable under insurance, health, retirement, bonus, incentive,
performance or other plans as a result of the Employee’s participation in such
plans through such date of Separation from Service shall be paid when and as due
under those plans. Separation from Service for “Just Cause” shall mean
Separation from Service because of:
(i)An intentional act of fraud, embezzlement, theft, or personal dishonesty;
willful misconduct, or breach of fiduciary duty involving personal profit by the
Employee in the course of his employment or director service. No act or failure
to act shall be deemed to have been intentional or willful if it was due
primarily to an error in judgment or negligence. An act or failure to act shall
be considered intentional or willful if it is not in good faith and if it is
without a reasonable belief that the action or failure to act is in the best
interest of the Company;
(ii)Intentional wrongful damage by the Employee to the business or property of
the Company, causing material harm to the Company;
(iii)Breach by the Employee of any confidentiality or non-disclosure agreement
in effect from time to time with the Company;
(iv)Gross negligence or insubordination by the Employee in the performance of
his duties; or
(v)Removal or permanent prohibition of the Employee from participating in the
conduct of Bank’s affairs by an order issued under Section 8(e)(iv) or 8(g)(i)
of the Federal Deposit Insurance Act, 12 USC 1818(e)(4) and (g)(1).
Notwithstanding the foregoing, in the event of Separation from Service for Just
Cause there shall be delivered to the Employee a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the disinterested
directors of the Bank and the Corporation at meetings of the boards called and
held for that purpose (after reasonable notice to the Employee and an
opportunity for the Employee, together with the Employee’s counsel, to be heard
before the boards), such meetings and the opportunity to be heard to be held
prior to, or as soon as reasonably practicable following Separation from
Service, but in no event later than 60 days following such Separation from
Service, finding that in the good faith opinion of the boards the Employee was
guilty of conduct constituting Just Cause and specifying the particulars thereof
in detail. If, following such meetings, the Employee is reinstated, he shall be
entitled to receive the base salary, bonuses, all Employee Benefits, and all
other fringe benefits provided for under this Agreement, including but not
limited to, the benefits described in subsections 4(a), (b), (c), (d) and (e),
for the period


9

--------------------------------------------------------------------------------




following Separation from Service and continuing through reinstatement as though
he never experienced a Separation from Service.
(d)Without Just Cause. The Company may, by written notice to the Employee,
immediately terminate his employment at any time, resulting in a Separation from
Service, for a reason other than Just Cause, in which event the Employee shall
be entitled to receive the following compensation and benefits (unless such
Separation from Service occurs within the time period set forth in subsection
10(a) hereof, in which event the benefits and compensation provided for in
Section 10 shall apply):
(i)The base salary provided pursuant to Section 2 hereof, as in effect on the
date of Separation from Service, through the Expiration Date of this Agreement
as determined pursuant to Section 5 hereof (including any renewal or extension
of this Agreement) (the “Expiration Date”);
(ii)An amount equal to the bonuses received by or payable to the Employee in the
calendar year prior to the calendar year of the Employee’s Separation from
Service, for each year remaining through the Expiration Date; and
(iii)Cash reimbursement to the Employee in an amount equal to the cost to the
Employee (demonstrated by submission to the Company of invoices, bills, or other
proof of payment by the Employee) of (A) premiums for full supplemental Medicare
coverage, at no cost to the Employee or his spouse, at the best level of
coverage available which shall include prescription drug coverage for both the
Employee and his spouse, until the death of the Employee and his spouse, and
life insurance (all as described in subsection 4(b)); (B) all other Employee
Benefits (all as defined in subsection 4(a)), excluding benefits under the First
Financial Corporation 2011 Omnibus Equity Incentive Plan (the “2011 Omnibus
Plan”) which will be made in accordance with the terms and conditions of that
Plan); and (C) professional and club dues, the cost of Employee’s continuing
legal education requirements (as described in subsection 4(c)), all Automobile
Benefits (as defined in subsection 4(d)) and all other benefits which the
Employee would otherwise have been eligible to participate in or receive,
through the Expiration Date, based upon the benefit levels substantially equal
to those provided for the Employee at the date of the Employee’s Separation from
Service. The Employee shall also be entitled to receive an amount necessary to
provide any cash payments received under this subsection 8(d)(iii) net of all
income and payroll taxes that would not have been payable by the Employee had he
continued participation in the benefit plan or program instead of receiving cash
reimbursement.
Notwithstanding the foregoing, but only to the extent required under federal
banking law, the amount payable under subsection 8(d) shall be reduced to the
extent that on the date of the Employee’s Separation from Service, the present
value of the benefits payable under subsection 8(d) exceeds any limitation on
severance benefits that is imposed by the Office of the Comptroller of the
Currency (the “OCC”) on such benefits.
All amounts payable to the Employee under subsections 8(d)(i) and 8(d)(ii) shall
be paid in one lump sum within ten days of such Separation from Service. All
amounts payable to the Employee under subsection 8(d)(iii) shall be paid on the
first day of each month


10

--------------------------------------------------------------------------------




following the Employee’s Separation from Service, in an amount equal to the
total reimbursable amount (demonstrated by invoices, bills or other proof of
payment submitted by the Employee). Such amounts must be submitted for
reimbursement no later than the earlier of: (i) six months after the date such
amounts are paid by the Employee; or (ii) March 15th of the year following the
year in which the Employee paid the amount.
(e)Voluntary for Good Reason. The Employee may voluntarily Separate from Service
under this Agreement at any time for Good Reason. In the event that the Employee
has a Separation from Service for Good Reason, the Employee will first deliver
to the Company a written notice which will (A) indicate the specific provisions
of this Agreement relied upon for such Separation from Service, (B) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such Separation from Service, and (C) describe the steps, actions, events or
other items that must be taken, completed or followed by the Company to correct
or cure the basis for such Separation from Service. The Company will then have
30 days following the effective date of such notice to fully correct and cure
the basis for the Separation from Service. If the Company does not fully correct
and cure the basis for the Employee’s Separation from Service within such 30-day
period, then the Employee will have the right to Separate from Service with the
Company for Good Reason immediately upon delivering to the Company a written
Notice of Termination and without any further cure period. Notwithstanding the
foregoing, the Company will be entitled to so correct and cure only a maximum of
two times during any calendar year. The Employee shall thereupon be entitled to
receive the same amount payable under subsections 8(d)(i) and (ii) hereof,
within 30 days following his date of Separation from Service and under
subsection 8(d)(iii) as provided in subsection 8(d).
For purposes of this Agreement, “Good Reason” means the occurrence of any of the
following events, which has not been consented to in advance by the Employee in
writing (unless such voluntary Separation from Service occurs within the time
period set forth in subsection 10(b) hereof, in which event the benefits and
compensation provided for in Section 10 shall apply):
(i)The requirement that the Employee perform his executive functions more than
30 miles from his Terre Haute, Indiana office;
(ii)A reduction of ten percent or more in the Employee’s base salary, unless
part of an institution-wide reduction and similar to the reduction in the base
salary of all other executive officers of the Company;
(iii)The removal of the Employee from participation in any incentive
compensation or performance-based compensation plans or bonus plans unless the
Company terminates participation in the plan or plans with respect to all other
executive officers of the Company;
(iv)A material failure by the Company to continue to provide the Employee with
the base salary, bonuses or benefits provided for under subsections 4(a), (c),
(d) and (e) of this Agreement, as the same may be increased from time to time,
or with benefits substantially similar to those provided to him under those
Sections or under any benefit plan or program in which the Employee now or
hereafter becomes eligible to participate, or the taking of any action by the
Company


11

--------------------------------------------------------------------------------




which would directly or indirectly reduce in a material manner any such benefits
or deprive the Employee to a material degree of any such benefit enjoyed by him,
unless part of an institution-wide reduction and applied similarly to all other
executive officers of the Company:
(v)The assignment to the Employee of duties and responsibilities materially
different from those normally associated with his position as referenced in
Section 1;
(vi)A failure to elect or re-elect the Employee to the Bank’s board of directors
or a failure on the part of the Corporation to honor its obligation to nominate
Employee to the Corporation’s board of directors;
(vii)A material diminution or reduction in the Employee’s responsibilities or
authority (including reporting responsibilities) in connection with his
employment with the Company; or
(viii)A material reduction in the secretarial or administrative support of the
Employee.
Notwithstanding the foregoing, but only to the extent required under federal
banking law, the amount payable under this subsection shall be reduced to the
extent that on the date of the Employee’s Separation from Service, the present
value of the benefits payable under subsections 8(d)(i), (ii) and (iii) exceed
any limitation on severance benefits that is imposed by the OCC on such
benefits.
(f)Voluntary Separation from Service Prior to Retirement Age. Subject to
subsection 4(b) and Section 10, the Employee may voluntarily Separate from
Service with the Company during the term of this Agreement prior to attaining
Retirement Age, upon at least 90 days’ prior written notice to the Company, in
which case, effective as of the Separation from Service, the Employee shall
receive only his base salary, bonuses, vested rights and benefits up to the date
of his Separation from Service, such benefits to be paid when and as due under
those plans (unless such Separation from Service occurs pursuant to subsection
10(b) hereof, in which event the benefits, bonuses and base salary provided for
in subsection 10(a) shall apply).
(g)Termination or Suspension Under Federal Law.
(i)If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Company’s affairs by an order issued under Sections
8(e)(iv) or 8(g)(i) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C.
1818(e)(4) and (g)(1)), all obligations of the Company under this Agreement
shall terminate, as of the effective date of the order, but vested rights of the
Employee shall not be affected.
(ii)If the Bank is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default; but
the vested rights of the Employee shall not be affected.
(iii)All obligations under this Agreement shall terminate, except to the extent
it is determined that the continuation of this Agreement is necessary for the
continued operation of the Bank; (A) by the OCC or its designee, at the time
that the Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement
to provide assistance to or on behalf of the Bank under the authority contained
in Section


12

--------------------------------------------------------------------------------




13(c) of FDIA; or (B) by the OCC, or its designee, at the time that the OCC or
its designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the OCC to be in an
unsafe or unsound condition. Such action shall not affect any vested rights of
the Employee.
(iv)If a notice served under Section 8(e)(3) or (g)(1) of the FDIA suspends
and/or temporarily prohibits the Employee from participating in the conduct of
the Bank’s affairs, the Bank’s obligations under this Agreement shall be
suspended as of the date of such service, unless stayed by appropriate
proceedings. However, the vested rights of the Employee as of the date of
suspension will not be affected. If the charges in the notice are dismissed, the
Bank may in its discretion (A) pay the Employee all or part of the compensation
withheld while its contract obligations were suspended, and (B) reinstate (in
whole or in part) any of its obligations which were suspended.
(h)Separation from Service. If the Employee qualifies as a Key Employee (as
defined in subsection 8(h)(i)) at the time of his Separation from Service (as
defined in subsection 8(h)(ii)), the Company may not make a payment pursuant to
subsections 8(d), 8(e) or Section 10 earlier than six months following the date
of the Employee’s Separation from Service (or, if earlier, the date of the
Employee’s death) to the extent such a payment would constitute deferred
compensation that is not exempt from the requirements of Code Section 409A or
Treasury Regulations 1.409A-1 et. seq. Payments to which the Key Employee would
otherwise be entitled during the first six months following the date of his
Separation from Service will be accumulated and paid to the Employee on the
first day of the seventh month following the Employee’s Separation from Service.
(i)Key Employee means an employee who is:
(1)An officer of the Bank or Corporation having annual compensation greater than
$170,000;
(2)A five percent owner of the Corporation; or
(3)A one percent owner of the Corporation having an annual compensation from the
employer of more than $150,000.
The $170,000 amount in subsection 8(h)(i)(1) will be adjusted at the same time
and in the same manner as under Code Section 415(d), except that the base period
shall be the calendar quarter beginning July 1, 2001, and any increase under
this sentence which is not a multiple of $5,000 shall be rounded to the next
lower multiple of $5,000.
(ii)Separation from Service means the date on which the Employee dies, retires
or otherwise experiences a “Termination of Employment” with the Company (as
defined below). Provided, however, a Separation from Service does not occur if
the Employee is on military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Employee retains a right to reemployment with the Company under an
applicable statute or by contract. For purposes of this subsection 8(h)(ii), a
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Employee will return to perform services for the
Bank or Corporation. If the period of leave exceeds six months and the Employee
does not retain the right to


13

--------------------------------------------------------------------------------




reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the Employee to be unable to
perform the duties of his position of employment or any substantially similar
position of employment, a 29-month period of absence may be substituted for such
six-month period. The Employee shall incur a “Termination of Employment” for
purposes of this subsection 8(h)(ii) when a termination of employment has
occurred under Treasury Regulation 1.409A-1(h)(1)(ii).
9.No Mitigation
. The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Employee in any subsequent employment.
10.Change in Control
.
(a)Change in Control; Involuntary Separation from Service.
(1)Notwithstanding any provision herein to the contrary, if the Employee’s
employment under this Agreement is terminated by the Company, resulting in a
Separation from Service, without the Employee’s prior written consent and for a
reason other than Just Cause, in connection with or within 12 months after a
Change in Control, as defined in subsection 10(a)(3), the Employee shall be paid
(subject to subsection 10(a)(2)) the greater of:
(i)The total amount payable under subsection 8(d); or
(ii)The product of 2.99 times the sum of: (A) his base salary in effect as of
the date of the Change in Control; (B) an amount equal to any annual
discretionary or performance-based incentive bonus received by or payable to the
Employee in the calendar year prior to the year in which the Change in Control
occurs; and (C) cash reimbursement to the Employee in an amount equal to the
cost to the Employee (demonstrated by submission to the Company of invoices,
bills or other proof of payment by the Employee) of obtaining all Employee
Benefits (all as defined in subsection 4(a) excluding benefits under the 2011
Omnibus Plan which will be paid in accordance with the terms and conditions of
that plan), premiums for full supplemental Medicare coverage, at no cost to the
Employee or his spouse, at the best level available which shall include
prescription drug coverage for both the Employee and his spouse, until the death
of the Employee and his spouse, and life insurance (all as described in
subsection 4(b)), professional and club dues, the cost of Employee’s continuing
legal education requirements (all as described in subsection 4(c)), all
Automobile Benefits (as defined in subsection 4(d)) and all other benefits which
the Employee


14

--------------------------------------------------------------------------------




would otherwise have been eligible to participate in or receive, through the
Expiration Date, based upon the benefit levels substantially equal to those that
the Company provided for the Employee at the date of the Employee’s Separation
from Service; provided, however, that such limitation to 2.99 times these
amounts is only applicable to the extent the benefit would otherwise be
considered an excess parachute payment because its receipt is contingent on a
Change in Control. The Employee shall also be entitled to receive an amount
necessary to provide any cash payments received under this subsection
10(a)(1)(ii) net of all income and payroll taxes that would not have been
payable by the Employee had he continued participation in the benefit plan or
program instead of receiving cash reimbursement.
(2)To the extent payments that would be received based on the Employee’s
Separation from Service in connection with a Change in Control, or within 12
months after a Change in Control would be considered “excess parachute payments”
pursuant to the Code Section 280G, the benefit payment to the Employee under
this Agreement, when combined with all other parachute payments to the Employee,
shall be the greater of:
(i)the Employee’s benefit under the Agreement reduced to the maximum amount
payable to the Employee such that when it is aggregated with payments and
benefits under all other plans and arrangements it will not result in an “excess
parachute payment;” or
(ii)the Employee’s benefit under the Agreement after taking into account the
amount of the excise tax imposed on the Employee under Code Section 280G due to
the benefit payment.
The determination of whether any reduction in the rights or payments under this
Plan is to apply will be made by the Company in good faith after consultation
with the Employee, and such determination will be conclusive and binding on the
Employee. The Employee will cooperate in good faith with the Company in making
such determination and providing the necessary information for this purpose.


(3)“Change in Control” shall be deemed to have occurred if one of the following
events takes place:
(i)Change in Ownership. A change in the ownership of the Bank or the Corporation
occurs on the date that any person, or group of persons, as defined below,
acquires ownership of stock of the Bank or the Corporation that, together with
stock held by the person or group, constitutes more than 50 percent of the total
fair market value or total voting power of the stock of the Bank or the
Corporation. However, if any person or group is considered to own more than 50
percent of the total fair market value or total voting power of the stock, the
acquisition of additional stock by the same person or group is not considered to
cause a change in the ownership of the Bank or the Corporation (or to cause a
change in the effective control of the Bank or the Corporation as defined in
subsection 10(a)(3)(ii)). An increase in the percentage of stock owned by any
person or group, as a result of a transaction


15

--------------------------------------------------------------------------------




in which the Bank or the Corporation acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this subsection. This
subsection only applies when there is a transfer of stock of the Bank or the
Corporation (or issuance of stock of a corporation) and stock in the Bank or the
Corporation remains outstanding after the transaction.
For purposes of subsections 10(a)(3)(i) and (ii), persons will not be considered
to be acting as a group solely because they purchase or own stock of the Bank or
the Corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock or similar business transaction with the Bank or the
Corporation. If a person, including an entity, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders only with respect to the ownership in that corporation before
the transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.


(ii)Change in the Effective Control. A change in the effective control of the
Bank or the Corporation will occur when: (i) any person or group (as defined in
subsection 10(a)(3)(i)) acquires, or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person(s), ownership
of stock of the Bank or the Corporation possessing 30 percent or more of the
total voting power; or (ii) a majority of members of the board of the Bank or
the Corporation is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Bank’s or Corporation’s board prior to the date of the appointment or election.
However, if any person or group is considered to effectively control the Bank or
Corporation, the acquisition of additional control of the Bank or Corporation by
the same person(s) is not considered to cause a change in the effective control.
(iii)Change in the Ownership of a Substantial Portion of the Bank’s or
Corporation’s Assets. A change in the ownership of a substantial portion of the
Bank’s or Corporation’s assets occurs on the date that any person or group
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person(s), assets from the Bank or Corporation
that have a total gross fair market value equal to or more than 40 percent of
the total gross fair market value of all of the assets of the Bank or
Corporation immediately prior to such acquisition(s). Gross fair market value
means the value of the assets of the Bank or Corporation, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.
However, there is no Change in Control under this subsection when there is a
transfer to an entity that is controlled by the shareholders of the Bank or
Corporation immediately after the transfer. A transfer of assets by the Bank


16

--------------------------------------------------------------------------------




or Corporation is not treated as a change in the ownership of such assets if the
assets are transferred to: (i) a shareholder of the Bank or Corporation
(immediately before the asset transfer) in exchange for or with respect to its
stock; (ii) an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Bank or Corporation; (iii) a
person, or group of persons, that owns, directly or indirectly, 50 percent or
more of the total value or voting power of all the outstanding stock of the Bank
or Corporation or (iv) an entity, at least 50 percent of the total value or
voting power of which is owned, directly or indirectly, by a person described in
(iii). For purposes of this subsection, except as otherwise provided, a person’s
status is determined immediately after the transfer of the assets. For example,
a transfer to a company in which the Bank or Corporation has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
Bank or Corporation after the transaction, is not treated as a change in the
ownership of the assets of the transferor Bank or Corporation.
For purposes of this subsection 10(a)(3)(iii), persons will not be considered to
be acting as a group solely because they purchase assets of the Bank or
Corporation at the same time. However, persons will be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets, or similar business
transaction with the Bank or Corporation. If a person, including an entity
shareholder, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of assets, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only to the extent of the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.
Notwithstanding the foregoing, the acquisition of Bank or Corporation stock by
any retirement plan sponsored by the Bank or an affiliate of the Bank will not
constitute a Change in Control. Additionally, notwithstanding the foregoing, but
only to the extent required under federal banking law, the amount payable under
subsection 10(a) shall be reduced to the extent that on the date of the
Employee’s Separation from Service, the amount payable under subsection 10(a)
exceeds any limitation on severance benefits that is imposed by the OCC.
(b)Change in Control; Voluntary for Good Reason. Notwithstanding any other
provision of this Agreement to the contrary, the Employee may Separate from
Service under this Agreement for Good Reason within 12 months following a Change
in Control of the Bank or Corporation, as defined in subsection 10(a)(3). In the
event that the Employee has a Separation from Service for Good Reason within 12
months following a Change in Control of the Bank or Corporation, the Employee
will first deliver to the Company a written notice which will (A) indicate the
specific provisions of this Agreement relied upon for such Separation from
Service, (B) set forth in reasonable detail the facts and circumstances


17

--------------------------------------------------------------------------------




claimed to provide a basis for such Separation from Service, and (C) describe
the steps, actions, events or other items that must be taken, completed or
followed by the Company to correct or cure the basis for such Separation from
Service. The Company will then have 30 days following the effective date of such
notice to fully correct and cure the basis for the Separation from Service. If
the Company does not fully correct and cure the basis for the Employee’s
Separation from Service within such 30-day period, then the Employee will have
the right to Separate from Service with the Company for Good Reason immediately
upon delivering to the Company a written Notice of Termination and without any
further cure period. Notwithstanding the foregoing, the Company will be entitled
to so correct and cure only a maximum of two times during any calendar year.
The Employee shall thereupon be entitled to receive the payment described in
subsections 10(a)(1) and (2) of this Agreement, within 30 days. During such
30-day period, the Bank shall not allow the Employee’s participation in any
Employee Benefits to lapse and shall continue to provide the Employee with the
Automobile Benefits described in subsection 4(d), reimbursement or payment of
professional and club dues, and the cost of the Employee’s continuing legal
education requirements as described in subsection 4(c). In the event subsection
8(h) applies at the time of the Employee’s Separation from Service, the
six-month suspension period shall not prevent the Employee from continuing to
receive life insurance (as described in subsection 4(b)) immediately following
his Separation from Service, without regard to the six-month suspension
applicable to cash payments and other benefit amounts.
For purposes of this subsection 10(b), “Good Reason” means, the occurrence of
any of the following events, which has not been consented to in advance by the
Employee in writing:


(i)The requirement that the Employee perform his principal executive functions
more than 30 miles from his Terre Haute, Indiana office.
(ii)A reduction of ten percent or more in the Employee’s base salary as in
effect on the date of the Change in Control or as the same may be changed by
mutual agreement from time to time, unless part of an institution-wide reduction
and similar to the reduction in the base salary of all other executive officers
of the Company;
(iii)The removal of the Employee from participation in any incentive or
performance-based compensation plans or bonus plans unless the Company
terminates participation in the plan or plans with respect to all other
executive officers of the Company;
(iv)A material failure by the Company to continue to provide the Employee with
the base salary, bonuses or benefits provided for under subsections 4(a), (c),
(d) and (e) of this Agreement, as the same may be increased from time to time,
or with benefits substantially similar to those provided to him under those
subsections or under any benefit plan or program in which the Employee now or
hereafter becomes eligible to participate, or the taking of any action by the
Company which would directly or indirectly reduce in a material manner any such
benefits or deprive the Employee to a material degree of any such benefit
enjoyed by him, unless


18

--------------------------------------------------------------------------------




part of an institution-wide reduction and applied similarly to all other
executive officers of the Company;
(v)The assignment to the Employee of duties and responsibilities materially
different from those normally associated with his position as referenced in
Section 1;
(vi)A failure to elect or re-elect the Employee to the Bank’s board of directors
or a failure on the part of the Corporation or its successor to honor any
obligation to nominate Employee to the board of directors of the Corporation or
its successor;
(vii)A material diminution or reduction in the Employee’s responsibilities or
authority (including reporting responsibilities) in connection with his
employment with the Company; or
(viii)A material reduction in the secretarial or administrative support of the
Employee.
Notwithstanding the foregoing, but only to the extent required under federal
banking law, the amount payable under subsection 10(b) shall be reduced to the
extent that on the date of the Employee’s Separation from Service, the amount
payable under subsection 10(b) exceeds any limitation on severance benefits that
is imposed by the OCC.
(c)Compliance with 12 U.S.C. Section 1828(k). Any payments made to the Employee
pursuant to this Agreement, or otherwise, are subject to and conditioned upon
their compliance with 12 U.S.C. Section 1828(k) and any regulations promulgated
thereunder.
(d)Trust.
(1)Within five business days before or after a Change in Control which was not
approved in advance by a resolution of a majority of the directors of the
Corporation, the Company shall, at the Company’s expense, (i) deposit, or cause
to be deposited, in a grantor trust (the “Trust”), designed to conform with
Revenue Procedure 92-64 (or any successor) and having a trustee independent of
the Bank, an amount equal to the amounts which would be payable in a lump sum
under subsections 10(a)(1) and (2) hereof if those payment provisions become
applicable, and (ii) provide the trustee of the Trust with a written direction
to hold said amount and any investment return thereon in a segregated account
for the benefit of the Employee, and to follow the procedures set forth in the
next paragraph as to the payment of such amounts from the Trust.
(2)During the 12 consecutive month period following the date on which the
Company makes the deposit referred to in the preceding paragraph, the Employee
may provide the trustee of the Trust with a written notice requesting that the
trustee pay to the Employee, in a single sum, the amount designated in the
notice as being payable pursuant to subsections 10(a)(1) and (2). Within three
business days after receiving said notice, the trustee of the Trust shall send a
copy of the notice to the Company via overnight and registered mail, return
receipt requested. On the tenth business day after mailing said notice to the
Company, the trustee of the Trust shall pay the Employee the amount designated
therein in immediately available funds, unless prior thereto the Company
provides the trustee with a written notice directing


19

--------------------------------------------------------------------------------




the trustee to withhold such payment. In the latter event, the trustee shall
submit the dispute, within ten days of receipt of the notice from the Company,
to non-appealable binding arbitration for a determination of the amount payable
to the Employee pursuant to subsections 10(a)(1) and (2), and the party
responsible for the payment of the costs of such arbitration (which may include
any reasonable legal fees and expenses incurred by the Employee) shall be
determined by the arbitrator. The Company and the Employee shall choose the
arbitrator to settle the dispute, and such arbitrator shall be bound by the
rules of the American Arbitration Association in making his or her
determination. If the Employee and the Company cannot agree on an arbitrator,
then the arbitrator shall be selected under the rules of the American
Arbitration Association. The Employee, the Company and the trustee shall be
bound by the results of the arbitration and, within three days of the
determination by the arbitrator, the trustee shall pay from the Trust the
amounts required to be paid to the Employee and/or the Company, and in no event
shall the trustee be liable to either party for making the payments as
determined by the arbitrator.
(3)Upon the earlier of (i) payment of the entire amount owed to Employee from
the Trust to the Employee, or (ii) the date twelve months after the date on
which the Company makes the deposit referred to in subsection 10(d)(1)(i), the
trustee of the Trust shall pay to the Company the entire balance remaining in
the segregated account maintained for the benefit of the Employee, if any. The
Employee shall thereafter have no further interest in the Trust pursuant to this
Agreement. However, the termination of the Trust shall not operate as a
forfeiture or relinquishment of any of the Employee’s rights under the terms of
this Agreement. Furthermore, in the event of a dispute under subsection
10(d)(2), the trustee of the Trust shall continue to hold, in trust, the deposit
referred to in subsection 10(d)(1)(i) until a final decision is rendered by the
arbitrator pursuant to subsection 10(d)(2).
(e)In the event that any dispute arises between the Employee and the Company as
to the terms or interpretation of this Agreement or the obligations thereunder,
including this Section, whether instituted by formal legal proceedings or
submitted to arbitration pursuant to subsection 10(d)(2), including any action
that the Employee takes to enforce the terms of this Section or to defend
against any action taken by the Company, the Employee shall be reimbursed for
all costs and expenses, including reasonable attorneys’ fees, arising from such
dispute, proceedings or actions, provided that the Employee shall obtain a final
judgment by a court of competent jurisdiction in favor of the Employee or, in
the event of arbitration pursuant to subsection 10(d)(2), a determination is
made by the arbitrator that the expenses should be paid by the Company. Such
reimbursement shall be paid within ten days of Employee’s furnishing to the
Company written evidence, which may be in the form, among other things, of a
canceled check or receipt, of any costs or expenses incurred by the Employee.
Should the Employee fail to obtain a final judgment in favor of the Employee and
a final judgment or arbitration decision is entered in favor of the Company and
if decided by arbitration, the arbitrator, pursuant to subsection 10(d)(2),
determines the Employee to be responsible for the Company’s expenses, then the
Company shall be reimbursed for all costs and expenses, including reasonable
attorneys’ fees arising from such dispute,


20

--------------------------------------------------------------------------------




proceedings or actions. Such reimbursement shall be paid within ten days of the
Company furnishing to the Employee written evidence, which may be in the form,
among other things, of a canceled check or receipt, of any costs or expenses
incurred by the Company.
11.2011 Omnibus Plan Awards
. Any awards to the Employee under the 2011 Omnibus Plan that are outstanding at
the time of a Separation from Service will be governed by the terms of the 2011
Omnibus Plan.
12.Federal Income Tax Withholding
. The Bank may withhold all federal and state income or other taxes from any
benefit payable under this Agreement as shall be required pursuant to any law or
governmental regulation or ruling.
13.Successors and Assigns
.
(a)Company.
This Agreement shall not be assignable by the Bank or Corporation, provided that
this Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank or Corporation which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank or Corporation.
(b)Employee.
Because the Company is contracting for the unique and personal skills of the
Employee, the Employee shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Company; provided, however, that nothing in this paragraph shall preclude (i)
the Employee from designating a beneficiary to receive any benefit payable
hereunder upon his death, or (ii) the executors, administrators, or other legal
representatives of the Employee or his estate from assigning any rights
hereunder to the person or persons entitled thereunto.
(c)Attachment.
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to exclusion, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.
14.Amendments
. No amendments or additions to this Agreement shall be binding unless made in
writing and signed by the Bank, the Corporation and the Employee, except as
herein otherwise specifically provided.
15.Applicable Law
. Except to the extent preempted by federal law, the laws of the State of
Indiana, without regard to that State’s choice of law principles, shall govern
this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.


21

--------------------------------------------------------------------------------




16.Severability
. The provisions of this Agreement shall be deemed severable and the invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. Should any particular covenant,
provision or clause of this Agreement be held unreasonable or unenforceable for
any reason, including without limitation, the time period, geographic area
and/or scope of activity covered by such covenant, provision or clause, the
Company and Employee acknowledge and agree that such covenant, provision or
clause shall be given effect and enforced to whatever extent would be reasonable
and enforceable under applicable law.
17.Entire Agreement
. This Agreement: (a) supersedes all other understandings and agreements, oral
or written, between the parties with respect to the subject matter of this
Agreement; and (b) constitutes the sole agreement between the parties with
respect to this subject matter; provided, however, that the benefit plans and
arrangements referred to in this Agreement are not superseded or replaced unless
this Agreement specifically so states and such benefit plans and arrangements
may be set forth in separate plan documents stating their terms.
18.Construction
. The rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.
19.Headings
. The headings in this Agreement have been inserted solely for ease of reference
and shall not be considered in the interpretation, construction or enforcement
of this Agreement.
20.Notices
. For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been given (a) if
hand delivered, upon delivery to the party, or (b) if mailed, two days following
deposit of the notice or communication with the United States Postal Service by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


22

--------------------------------------------------------------------------------




If to the Employee:
Norman L. Lowery
93 Allendale
Terre Haute, Indiana 47802
 
 
If to the Bank:
First Financial Bank, N.A.
Attn: Chairman of the Board of Directors
One First Financial Plaza
P.O. Box 540
Terre Haute, Indiana 47808-0540
 
 
With a copy to (which will not constitute notice):
Krieg DeVault LLP
Attn: Sharon B. Hearn, Esq.
One Indiana Square, Suite 2800
Indianapolis, Indiana 46204
 
 
If to First Financial Corporation:
First Financial Corporation
Attn: Chairman of the Board of Directors
One First Financial Plaza
P.O. Box 540
Terre Haute, Indiana 47808-0540
 
 
With a copy to (which will not constitute notice):
Krieg DeVault LLP
Attn: Sharon B. Hearn, Esq.
One Indiana Square, Suite 2800
Indianapolis, Indiana 46204



or to such other address as either party hereto may have furnished to the other
party in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.


21.Waiver
. The waiver by either party of a breach of any provision of this Agreement, or
failure to insist upon strict compliance with the terms of this Agreement, shall
not be deemed a waiver of any subsequent breach or relinquishment of any right
or power under this Agreement.
22.Review and Consultation
. Employee acknowledges and agrees he (a) has read this Agreement in its
entirety prior to executing it, (b) understands the provisions and effects of
this Agreement and (c) has consulted with such attorneys, accountants and
financial or other advisors as he has deemed appropriate in connection with the
execution of this Agreement. Employee understands, acknowledges and agrees


23

--------------------------------------------------------------------------------




that he has not received any advice, counsel or recommendation with respect to
this Agreement from Employer’s attorneys.




IN WITNESS WHEREOF, the parties have executed this Agreement on this 2nd day of
September, 2016.


FIRST FINANCIAL BANK, N.A.


                        
Rodger A. McHargue, Secretary/Treasurer




FIRST FINANCIAL CORPORATION            EMPLOYEE


                                
Rodger A. McHargue, Secretary             Norman L. Lowery    






24